—Separate appeals by the plaintiffs Jeffrey Beal and Ken Strauss, as the Trustee under the Unified Credit Trust of Jules Beal, and the plaintiff Mildred Beal, individually and as executrix of the estate of Jules Beal, from a judgment of the Supreme Court, Nassau County (McCarty, J.), dated February 26, 1996.
*535Ordered that the judgment is affirmed, with one bill of costs payable by the appellants appearing separately and filing separate briefs, for reasons stated by Justice McCarty in a memorandum decision dated January 10, 1996, at the Supreme Court. Bracken, J. P., Copertino, Santucci and McGinity, JJ., concur.